        Case 1:20-cv-00534-AWI-SAB Document 62 Filed 02/02/21 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JOSHUA JASON DALKE,                              )   Case No.: 1:20-cv-00534-AWI-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER ADOPTING FINDINGS AND
13          v.                                            RECOMMENDATIONS, AND DENYING
                                                      )   PLAINTIFF’S MOTION FOR ORDER OF
14                                                    )   COMPLIANCE AND MOTION FOR
     KING CLARK, et al.,
                                                      )   PRELIMINARY INJUNCTION
15                                                    )
                    Defendants.                       )   (ECF Nos. 33, 34, 36)
16                                                    )
                                                      )
17                                                    )
18          Plaintiff Joshua Jason Dalke is proceeding pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge
20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On November 9, 2020, the Magistrate Judge issued Findings and Recommendations
22   recommending that Plaintiff’s motion for order of compliance and motion for preliminary injunction,
23   filed on November 6, 2020 be denied. (ECF No. 36.) The Findings and Recommendations were
24   served on Plaintiff and contained notice that objections were to be filed within thirty days. (Id.)
25   Plaintiff did not file objections and the time to do so has expired.
26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de
27   novo review of this case. Having carefully reviewed the entire file, the Court finds the Findings and
28   Recommendations to be supported by the record and by proper analysis.
                                                          1
       Case 1:20-cv-00534-AWI-SAB Document 62 Filed 02/02/21 Page 2 of 2



1          Accordingly, IT IS HEREBY ORDERED that:

2          1.     The Findings and Recommendations filed on November 9, 2020, are adopted in full;

3                 and

4          2.     Plaintiff’s motion or order of compliance and motion for preliminary injunction, filed

5                 on November 6, 2020 (ECF Nos. 33, 34), are denied.

6
7    IT IS SO ORDERED.
8
     Dated: February 2, 2021
9                                             SENIOR DISTRICT JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
